Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  ERIC FLORES,


                     Relator.
 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-07-00305-CR
 
AN ORIGINAL PROCEEDING

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator Eric Flores seeks a mandamus contending his writ of habeas corpus has not been
processed since the jail magistrate declined his right to speedy trial via writ of habeas corpus.  In
order to obtain relief through a writ of mandamus, a relator must establish:  (1) no other adequate
remedy at law is available and (2) that the act he seeks to compel is ministerial.  Dickens v. Court
of Appeals For Second Supreme Judicial Dist. of Texas, 727 S.W.2d 542, 548 (Tex. Crim. App.
1987).  This Court has the authority to issue a writ of mandamus in two instances:  (1) when
necessary to enforce the court's jurisdiction or (2) against a judge of a district or county court in the
court of appeals district; or a judge of a district court acting as a magistrate at a court of inquiry in
the court of appeals district.  See Tex. Gov't Code Ann.  § 22.221 (a) & (b) (Vernon 2004). 
Because Flores does not seek mandamus relief against a proper party under Section 22.221(b), we
dismiss his petition for writ of mandamus for lack of jurisdiction.

						KENNETH R. CARR, Justice

November 29, 2007

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)